DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1-3, 6 and 8 and are rejected under 35 U.S.C. 103(a) as being obvious over Chen et al. (CN 108986726A) in view of Zhong et al. (CN 108877741A) and further in view of Leister (CN 110998413A).
Claim 1 recites an output parameter adjustment method employing an ambient light distribution field, characterized in that the method comprises: acquiring an environmental image of a background environment in a viewing angle range of a user; dividing the environmental image according to preset partitioning to obtain environmental sub-images; calculating the illumination value of each of the environmental sub-images to obtain the illumination of the environmental sub-image: splicing the illumination of all of the environmental sub-images to obtain distributed illumination distribution information corresponding to the environmental image; matching on preset illumination models according to the illumination distribution information to obtain a first illumination model corresponding to the illumination distribution information; querying a model-parameter list which records adjustment parameters corresponding to the illumination models to obtain a first adjustment parameter corresponding to the first illumination model; and adjusting display parameters of a display screen of a user terminal and/or adjusting light compensation output parameters of a lighting compensation device according to the first adjustment parameter, so that the display parameters of the display screen match an illumination state of the background environment in the viewing angle range of the user..
The technical solution being solved by said method is to provide an output parameter adjustment method employing an ambient light distribution field, such that, when a user watches an object with background environment on a display screen of a [mobile] device, the pupils size will adapt to the illumination level of the object’s environment, and the size of the display screen based on the environment in the user’s viewing angle, so as to protect the visual health of the user.
Chen discloses an information terminal comprises a display screen, a display screen parameter adjusting unit, and a background illumination lamp parameter adjusting unit. The background illumination lamp parameter adjusting unit generates a control signal according to the state parameters and outputs the control signal to an external lighting device through the output unit, so that the lighting parameters of the external lighting device can be adjusted, and the lighting state of the background environment can reach the preset parameters; the display screen parameter adjusting unit is used for adjusting display parameters of the display screen based on the preset corresponding relation according to the state parameters, so that the display parameters of the display screen are matched with the lighting state of the background environment in the visual angle range of the user, so that the screen display conforms to the visual perception of the user, thereby effectively reducing the use. The visual fatigue during use protects the user's visual health. See abstract and/or pars. 1, 7-10 and 23-28 under the section “Summary of the Invention” disclosed by Chen.
According to Chen, a control signal is generated according to illumination states parameters of the background environment on the basis of a viewing angle range of a user, by using a camera to acquire image data (e.g., environmental image) of a background environment within the viewing angle range of the user; dividing the image data into M x N blocks (e.g., divide image according to preset partitioning) to obtain environment sub-images; and calculating brightness values of the environment sub-images to obtain a brightness of the environment sub-images. See pars. 3-5 and 8-19, 23-30 and 35-50 of Chen under the section “Detail Ways”.
The Chen ‘s disclosures differ from the present’s application’s claim 1, in that Chen fails to particularly teach splicing the illumination of all of the environmental sub-images to obtain distributed illumination distribution information corresponding to the environmental image; querying a model-parameter list which records adjustment parameters corresponding to the illumination models to obtain a first adjustment parameter corresponding to the first illumination model.
Zhong discloses a screen brightness adjustment method and a terminal device, relates to the technical field of communication, and solves a problem that a method for automatically adjusting the screen brightness according to the ambient light intensity in the prior art cannot meet different requirements of different users for the screen brightness. The method includes the steps: acquiring adjustment parameters, where the adjustment parameters at least include the ambient light brightness of an environment in which the terminal device is located; calculating a first brightness value according to the adjustment parameter and a brightness value calculation model, where the brightness value calculation model is generated based on the historical sample data of a user using the terminal device; adjusting the brightness value of the screen to be a first brightness value. The scheme is specifically applied to a scene in which the screen brightness is automatically adjusted. See abstract and pars. 1-11 of Zhong under the section “Contents of the invention”, and pars. 5-16, 34-50 and 65-80 of Zhong under the section “Detail Ways”.
It is to be noted that since in Zhong, automatic adjustment of screen brightness is performed according to the ambient light intensity that meet different requirements of different users, by calculating a first brightness value according to the adjustment parameter and a brightness value calculation model generated based on the historical sample data of a user using the terminal device, it is obvious that process obviously encompasses the querying of a model-parameter list which records adjustment parameters corresponding to the illumination models from the historical sample data of a user using the terminal device. And, splicing the illumination of all of the environmental images would have been eminent for compensating for environmental light intensity under the user’s viewing angle, so as to obtain a first adjustment parameter corresponding to the first illumination model. Combining the teaches of Chen with Zhong would yield the desired result of protecting the health of the user’s eyes when watching an object displayed on a screen being affected by surrounding light.
In addition, splicing the illumination of all of the environmental sub-images (e.g., image fragments/blocks or segmented images) to obtain distributed illumination distribution information corresponding to the environmental image is a customary means in the art, as evidence of Leister. See 3rd paragraph under the descriptions of fig. 7a and par. 2 of the description of fig. 7b in Leister.
Accordingly, to one of ordinary skill in the art it would have been obvious to implement the automatic screen display brightness adjustments of Chen and Zhong with the brightness splicing scheme of Leister, because all three systems are for configuring the display parameters of the display screen according to the field of view of a viewer, in order to compensate for environmental light affecting the display, and thus, conforming the display to the visual perception of the user, thereby improving the user’s experience when watching a scene on a display screen affected by ambient light.
As per claim 2, Chen discloses dividing the environmental image according to preset partitioning by acquiring image partitioning parameters; dividing the environmental image according to the image partitioning parameters; and determining a corresponding model-parameter list according to the image partitioning parameters. See pars. 8-19, and 23-30 of Chen under the section “Detail Ways”.
As per claims 3 and 6, Chen discloses matching on the preset illumination models according to the illumination distribution information to obtain one or more matching models and matching coefficients; performing model correction calculation based on each of the matching models and matching coefficients to obtain the first illumination model; and selecting the matching model with a highest matching coefficient as the first illumination model. See pars. 7-10 and 23-28 under the section “Summary of the Invention” of Chen.
As per claim 8, Chen discloses calculating a chromatic value of each of the environmental sub-images to obtain the chromaticity of the environmental sub-image; extracting three components of the chromatic value according to the chromaticity of the environmental sub-image, wherein the three components of the chromatic value include a red component, a blue component and a green component in RGB color values; and summing the components of the chromatic values of all the environmental sub-images to get a total chromatic value of each component and a total chromatic value of all the components of the environmental image. See page 11 pars. 1-2 of Chen.

Allowable Subject Matter
4.	Claims 4-5, 7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because while the combination of Chen and Zhong fails to teach the output parameter adjustment method employing an ambient light distribution field according to claim 3, characterized in that:
performing model correction calculation based on each of the matching models and matching coefficients to obtain the first illumination model specifically comprises: determining a matching model with a highest matching coefficient as a model to be corrected; and conducting deviation correction calculation on the model to be corrected according to other models, except the matching model to be corrected, of the plurality of matching models and corresponding matching coefficients to obtain the first illumination model (as recited in claim 4); performing model correction calculation based on each of the matching models and matching coefficients to obtain the first illumination model specifically comprises: weighting the model parameters of the matching models according to the matching coefficients to obtain weighted model parameters; and
generating the first illumination model according to the weighted model parameters (as recited in claim 5). The prior art of record fail to particularly teach The output parameter adjustment method employing an ambient light distribution field according to claim 8, characterized in that the method further comprises: calculating ratio coefficients of the red component, the blue component and the green component based on the total chromatic value; looking up correction parameters corresponding to the red component, the blue component and the green component: taking the product of the ratio coefficient of the red component and the correction parameter of the red component as a first coefficient correction parameter of the red component; taking the product of the ratio coefficient of the green component and the correction parameter of the green component as a second coefficient correction parameter of the green component; taking the product of the ratio coefficient of the blue component and the correction parameter of the blue component as a third coefficient correction parameter of the blue  component; and correcting the first adjustment parameter according to the first coefficient correction parameter, the second coefficient correction parameter and the third coefficient correction parameter, and adjusting display parameters of a display screen of a user terminal and/or adjusting light compensation output parameters of a lighting compensation device according to the corrected first adjustment parameter, so that the display parameters of the display screen match an illumination state of the background environment in the viewing angle range of the user (as recited in claim 9).

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
12/16/2022